Case: 12-60437       Document: 00512255590         Page: 1     Date Filed: 05/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 29, 2013
                                     No. 12-60437
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

OLVIN ALEXIS FUNES-BONILLA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 511 995


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Olvin Alexis Funes-Bonilla, a native and citizen of Honduras, petitions
this court for review of the order of the Board of Immigration Appeals (BIA) that
denied his motions to reopen and remand his removal proceedings. Funes-
Bonilla maintains that the BIA erred in finding that he failed to establish
changed country conditions for homosexuals in Honduras.
       An alien, like Funes-Bonilla, may move to reopen his immigration
proceedings “[t]o apply or reapply for asylum or withholding of deportation based

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Case: 12-60437   Document: 00512255590      Page: 2   Date Filed: 05/29/2013

                                  No. 12-60437

on changed circumstances arising in the country of nationality . . . if such
evidence is material and was not available and could not have been discovered
or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii); see Panjwani
v. Gonzales, 401 F.3d 626, 631 (5th Cir. 2005). The evidence submitted by
Funes-Bonilla in connection with his first motion to reopen, however, did not
show a change in conditions for homosexuals in Honduras since the time of his
removal proceedings. See In re S-Y-G, 24 I. & N. Dec. 247, 253 (BIA 2007).
Furthermore, Funes-Bonilla failed to establish that the evidence he submitted
in connection with his second motion to reopen was not available when he filed
his first motion to reopen. See Ogbemudia v. I.N.S., 988 F.2d 595, 599-600 (5th
Cir. 1993); 1003.2(c)(1). Thus, the BIA did not abuse its discretion in denying
Funes-Bonilla’s motions to reopen and remand. See Panjwani, 401 F.3d at 631-
33.
       Funes-Bonilla also contends that the BIA failed to consider his evidence
of changed conditions and failed to explain the reasons for its decision. We will
“review the BIA’s decision ‘procedurally’ to ensure that the complaining alien
has received full and fair consideration of all circumstances that give rise to his
or her claims.” Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996) (citation
omitted). Although the BIA is not required to “address evidentiary minutiae or
write any lengthy exegesis, its decision must reflect meaningful consideration
of the relevant substantial evidence supporting the alien’s claims.” Id. (internal
citation omitted).
       Our review of the record indicates that the BIA noted that (1) even though
Funes-Bonilla failed to present an argument regarding changed country
conditions in his first motion to reopen, the IJ nevertheless correctly concluded
that Funes-Bonilla’s evidence failed to establish changed conditions and (2) even
though Funes-Bonilla’s second motion to reopen and evidence were not properly
before it on appeal, his second motion and evidence, especially the State
Department’s human rights reports, also failed to establish changed conditions.

                                        2
    Case: 12-60437    Document: 00512255590     Page: 3   Date Filed: 05/29/2013

                                 No. 12-60437

Thus, although the BIA did not discuss all of the evidence of record, we are
satisfied that it meaningfully considered Funes-Bonilla’s evidence. See id.
      Finally, by failing to brief his claims for asylum and withholding of
removal under 8 U.S.C. § 1231(b)(3) or the Convention Against Torture in his
initial appellate brief, Funes-Bonilla has abandoned them. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); United States v. Rodriguez, 602 F.3d
346, 360 (5th Cir. 2010).
      PETITION DENIED.




                                       3